Citation Nr: 1142698	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-15 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for left shin splints with stress fracture.

2.  Entitlement to an initial rating greater than 10 percent for right shin splints with stress fracture.  

3.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1999 to September 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing before the undersigned Veterans Law Judge was held at the RO in July 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The left shin disability does not result in or approximate moderate disability to the ankle or knee.  

2.  The right shin disability does not result in or approximate moderate disability to the ankle or knee.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for a left shin disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262 (2011).

2.  The criteria for an initial rating greater than 10 percent for a left shin disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, prior to the initial award of service connection, the Veteran was informed how disability ratings are assigned.  He was then notified that service connection was awarded with specific ratings assigned and informed how to appeal that decision and he did so.  He was then provided notice for the claims of increased initial ratings in August 2008, and the claims were readjudicated in a March 2009 statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board notes that new evidence, specifically VA and private treatment records, was received after the November 2010 supplemental statement of the case and that the claim was not subsequently readjudicated.  Review indicates that the "new" evidence is not pertinent to the claims decided herein, however; rather, the evidence is cumulative of previous histories and findings.  38 C.F.R. §§ 19.37, 20.1304.  Thus, readjudication is not needed. 

Additionally, VA afforded the appellant examinations which are adequate for ratings purposes:  the examiners elicited medical histories from the Veteran, and conducted the appropriate examinations, and the Veteran has not contended that any examination was inadequate.  The Board acknowledges that the examiners did not review the claims file.  However, each examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1  and 4.2.  As these matters are a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examinations were adequate for rating purposes.  The Board further acknowledges that the Veteran testified that his condition has worsened.  However, the evidence does not suggest that a new examination would reveal "worse" findings for either shin disability:  review of the treatment records, to include those dating after the examination, do not suggest a worsening of either shin disability, review of the entire record does not suggest the existence of any "new" symptoms or findings which could represent worsening (the evidence of record already reflected intermittent treatment with narcotic-level medication), and review of the hearing transcript indicates that it was the Veteran's pain, rather than any functional ability, which has worsened.  Thus, as the Board finds there is an absence of credible, competent evidence of a worsening of the condition or the inadequacy of an examination, the Board finds that the evidence currently of record is adequate for rating purposes.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

In the rating action on appeal, service connection was granted and separate initial 10 percent ratings assigned for bilateral shin splints with stress fracture.  The record reflects complaints of "shin pain," worse in the left shin, with episodic flare-ups, which has been treated by use of orthotics and various medications, including narcotic-strength pain relievers.  The Veteran has reported that the pain is exacerbated by standing and walking.  

The record includes treatment records dating throughout the appellate period and VA examination records dating in August 2007 and August 2009.  The treatment records include findings of tenderness at the anterior tibial areas bilaterally, but no swelling or redness.  The records further document that X-ray images of the tibia and fibula are normal, a June 2010 bone scan was normal except for evidence of inflammation, gait is normal, and neurological testing is normal.  Range of motion is consistently noted to be full or "normal" in the ankle and knee, with the exception of dorsiflexion in the ankles with the knee extended, which was limited to zero.  See September 2009 VA treatment records.  The records indicate that the Veteran's bilateral lower extremity pain was "unexplained."  See June and October 2010 VA treatment records.  

The August 2007 VA examination record reflects the Veteran's history of bilateral shin pain.  The Veteran reported that his job required him to stand for prolonged periods, approximately up to eight hours a day, which he tolerated "without any problem."  He reported that he had flare-ups with extreme physical activities, which result in soreness, stiffness, and aching in the shins.  He also reported that if he has a flare-up from standing too long, he rests and takes Ibuprofen, resolving the pain "within hours."  He denied any missed time from work and indicated that he functioned without an assistive device.  He also denied heat, redness, or swelling.  Examination revealed no swelling or discoloration.  The Veteran could stand, sit, and squat with normal alignment.  He had 12 degrees of pain-free dorsiflexion and 48 degrees of pain-free plantar flexion after repetition.  Motor strength was normal.  He had "very mild" tenderness to palpation about the anterior middle third region of the tibia bilaterally.  There was no posterior tibia pain on dorsiflexion, plantar flexion, inversion, eversion, or knee flexion/extension.  Standing and jumping in the office caused no pain.  A tuning fork was placed on the tibia and fibula in multiple areas with a negative response.  X-ray images were normal.  The examiner stated that "it was within reason to believe this [Veteran] would lose between zero and five degrees of his range of motion, strength, coordination, and fatigability associated with repetitive movement flares in both shins."  

The August 2009 VA examination record reflects the Veteran's history of daily pain and stiffness in the morning.  He also reported swelling and indicated that the pain was aggravated by cold weather, stairs, and standing.  He explained that the flare-ups usually resolved after overnight rest, though sometimes it took two days.  He reported that he was seen in the emergency room once in the previous 12 months after working a double shift.  He denied use of braces, orthotics, or assistive device.  He explained that he used to have orthotics but no longer did.  He was able to perform all activities of daily living on his own.  Examination revealed normal gait with normal Achilles and foot alignment.  There was excessive heel wear bilaterally.  Lower extremity alignment was normal-appearing, and there was no visible swelling or discoloration.  Palpation revealed of the right tibia revealed tenderness of the distal half of the right tibia extending to approximately seven centimeter above the ankle and mild palpable swelling.  Palpation of the left tibia revealed "exquisite" tenderness, starting at the tibial tuberosity medially and extending along the tibial shaft to approximately four centimeter above the ankle, and mild swelling, particularly towards the distal aspect of the tibia.  Range of motion testing repealed zero degrees of extension to 110 degrees of flexion of the bilateral knees.  There was five degrees of flexion to 65 degrees of flexion of the bilateral ankle.  The Veteran was unable to dorsiflex to neutral position of zero degrees of extension.  There was no pain on range of motion testing at the knee or at the ankles bilaterally.  Strength was full.  He was able to walk on his heels and toes.  The examiner diagnosed the Veteran with bilateral tibial stress syndrome/shin splints.  The examiner stated that he would expect that the Veteran would have zero to five degrees of loss of range of motion, mild weakness, moderate to severe fatigability, and mild loss of coordination secondary to flare-ups.  The examiner stated that the Veteran's activities of daily living were unaffected and his employment was managed adequately.  The examiner further noted that the episode of visiting the emergency room was associated with working double shifts, which was something that was manageable by modifying the workday to eight hours.  In a March 2010 addendum, the examiner added that the Veteran's inability to dorsiflex to neutral position in the ankles was purely anatomical and symmetric.  The examiner explained that the Veteran did not have pain on range of motion testing and was able to go up on his toes and heels, and he believed the limitation of dorsiflexion was unrelated to the shin splints.  

The Veteran's shin disorders are each rated at 10 percent under Diagnostic Code (DC) 5262, which rates impairment of the tibia and fibula.  DC 5262 provides a 10 percent rating for malunion of the tibia and fibula with slight ankle or knee disability, a 20 percent rating for malunion of the tibia and fibula with moderate disability, and a 30 percent rating for malunion of the tibia and fibula with severe disability.  Although DC 5262 provides for ratings based on malunion or nonunion of the tibia and fibula, it is the most applicable diagnostic code for rating the Veteran's shin splints as the diagnostic code pertains to the area of the Veteran's problems.  The appropriate rating for orthopedic conditions is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

After review of the evidence, the Board finds a rating in excess of 10 percent is not warranted for either shin disability because the evidence of record does not demonstrate that the Veteran has impairment of his tibia and fibula that more closely approximates moderate knee or ankle disability bilaterally.  

The Board acknowledges that the Veteran reports chronic pain with severe flare-ups due to prolonged standing or walking for which he has been provided narcotic-strength medication.  Pain alone does not constitute functional loss, however.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40.  In this case, the record indicates that the Veteran has normal X-ray images of the tibia and fibula, normal gait, and pain-free and generally normal range of motion in the knees and ankles (and the record indicates that any limitation of motion of the knee and ankle is unrelated to the shin disabilities).  The Board acknowledges that the VA examiners determined that flare-ups could result in limitation of function to up to five degrees.  Based on the otherwise normal range of motion, however, as well as the normal ambulation and functional ability, the Board finds the shin disabilities do not approximate more than slight impairment of functioning.  Thus, a schedular rating in excess of 10 percent is not warranted for either shin disability.  Without sufficient evidence showing that the Veteran's shin splints result in disability tantamount to malunion of the tibia or fibula with moderate, or marked, knee or ankle disability, or nonunion of the tibia or fibula, a rating in excess of 10 percent is not warranted at any time since the award of service connection for either left or right shin splints. 

The Board has considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment, to include switching positions, secondary to his shin disabilities.  The discussion above reflects that the symptoms of the Veteran's shin disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain, and the effects of pain have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's shin disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

An initial rating greater than 10 percent for a left shin disability is denied.

An initial rating greater than 10 percent for a right shin disability is denied.  


REMAND

Further development is needed on the claim of service connection.  Specifically based on the evidence of a currently diagnosed psychiatric disability and the Veteran's history of depressive symptoms since service, a VA examination should be conducted and an opinion obtained to determine if the Veteran has a psychiatric disorder which onset in or was aggravated by service or is causally related to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and address of all medical care providers who treated him for psychiatric complaints since April 2010.  After securing the necessary release, obtain those records and any outstanding VA treatment records.  

2.  After completion of the foregoing, schedule the Veteran for an examination to determine the nature and likely etiology of the Veteran's psychiatric disorder.  The examiner should review the claims file.  An explanation should be provided for each opinion expressed.

For any diagnosed psychiatric disorder, the examiner is requested to state whether the evidence it is at least as likely as not that the disorder onset in service or is causally related to service.  

3.  Thereafter, readjudicate the appellant's claim with consideration of all evidence obtained after the November 2010 supplemental statement of the case.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


